PER CURIAM:
Epitomized Opinion
Original suit, in the U. S. Dist. Court, S. D. O. Judgment for plaintiff, the bank, and defendant, Selway, appealed Sept. 27, 1920. Heard on motion to docket and dismiss the appeal. Motion denied.
The district judge who allowed the appeals, extended, from time to time, the limit for making the appeal return. The ^appellants had ¡¡prepared a narrative of the testimony, as to which appelles had filed criticisms and objections, and satisfactory substitutes were being prepared, and further time was asked. The court of appeals held;
1. It is within the sound discretion of the court to extend the time for making return to the appeals, when there has been no laches by appellant, and where justice seems to require such course.
2. When appellants” proceedings seem to require amendment, counsel should be called before the court and appellant should he advised in what respects appellant’s case is unsatisfactory, and instructed to file an amended narrative, within a time fixed by the judge. Then, upon disagreement or disapproval, the verbatim testimony should be substituted.